ON RETURN TO REMAND
JAMES H. FAULKNER, Retired Justice.
This case was remanded to the Circuit Court of Washington County with instructions to hold an evidentiary hearing on the Rule 32, A.R.Cr.P., petition filed by Jessie James Brooks, alleging ineffective assistance of counsel, 591 So.2d 586 (Ala.Cr.App.1991).
Pursuant to Rule 32.9, A.R.Crim.P., the court held an evidentiary hearing on February 19, 1992. The testimony of witnesses was taken, documentary evidence was presented, and counsel for both the State and the defendant argued the case. After considering the evidence and reading the brief presented by the defendant’s counsel, the court made specific findings that the defendant’s allegation of ineffective assistance of counsel was without merit and that the defendant had had a fair trial. The court therefore denied the post-conviction petition. The defendant has not filed any brief or any other documents with this court in opposition to the trial court’s order after remand.
The judgment of the trial court is affirmed.
The foregoing opinion was prepared by the Honorable JAMES H. FAULKNER, a former Alabama Supreme Court Justice, and his opinion is hereby adopted as that of the court.
AFFIRMED.
All the Judges concur.